Citation Nr: 0907388	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his currently-shown type II 
diabetes mellitus is the result of exposure to Agent Orange 
during active military service.  Specifically, he claims that 
en route to Thailand, where he was stationed from April 1970 
to April 1971, his military flight had a stopover in Vietnam.  
Additionally, he asserts that Agent Orange was used to 
defoliate his base in Udorn, Thailand.  

Available service records show that the Veteran served in 
Thailand as a communications and electronics intelligence 
officer with the 7th Radio Research Field Station.  

The record reflects that in March 2005, the RO submitted a 
request to the National Personnel Records Center (NPRC) for 
dates of the Veteran's service in Vietnam.  The NPRC 
responded that they were unable to determine whether or not 
the Veteran had in-country service in Vietnam.  Importantly, 
however, it does not appear that the RO requested the 
Veteran's personnel records/travel documents, which might 
reflect a stopover in Vietnam en route to Thailand.  
Additionally, it does not appear that any meaningful attempt 
was made to research the Veteran's claim that Agent Orange 
was used at his base in Thailand.  This should be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, and 
any  other appropriate agency, and request 
the Veteran's personnel records, including 
travel documents, history and vouchers, 
which might reflect the Veteran's travel 
to Thailand and any stopovers made en 
route thereto.  Any negative response also 
should be associated with the claims file. 

2.  The RO also should conduct the 
appropriate development, including 
contacting VA's Compensation and Pension 
Services as consistent with the provisions 
of VA Manual M21-1 MR, to ascertain 
whether the Veteran would have been in a 
position to be exposed to Agent Orange 
while stationed at the 7th Radio Research 
Field Station in Udorn, Thailand between 
April 1970 and April 1971 (or other time 
frame indicated by his personnel records), 
and specifically whether Agent Orange was 
used to defoliate the area surrounding 
that station during this time period.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

